DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 1/24/2022, has been entered.  The previous prior art rejection stands and the Applicant’s arguments are addressed below.

Claim Status
Claims 1-4 and 6-10 are pending with claims 1-4, 6-7, and 10 being examined and claims 8-9 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation " the cells" in line 17.  Specifically, it is unclear as what cells the applicant is referring to.  Further, it is unclear if the applicant is referring to movement of one immune cell, one cancer cell, multiple immune or cancer cells, or both the immune and cancer cells.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Claims 2-4, 6-7, and 10 are rejected by virtue of dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch (US 20110189721 A1; hereinafter “Deutsch”; already of record) in view of Love et al (US 20120149592 A1; hereinafter “Love”). 
Regarding claim 1,  Deutsch teaches a cell observation device (Deutsch; Abstract; interactive transport individual cells biochip processor (ITICBP) device) comprising:
 a cell introduction section (Deutsch; para [137]; Fig. 1-4; cells are introduced into hexagonal wells 2); 
a cell arrangement section (Deutsch; para [137, 148]; Fig. 1-3; the space 1 between adjacent wells 2); 
an observation section (Deutsch; para [205, 206]; ITICBP device may be viewed and examined by regular or inverted microscopy…fluorescence emitted from the sample is collected through the optical system 38 and picked up by a detection device 39); and 
an analysis section (Deutsch; para [236]; central computer 61), 
wherein the cell introduction section is configured to introduce one or a plurality of cells into the cell arrangement section (Deutsch; para [137, 140]; Fig. 2, 3; simplest cells loading procedure is administration over TCC surface and cells are forced to settle down on the bottom of the wells 2 due to packing configuration), 
the cell arrangement section is configured to arrange the introduced one or plurality of cells (Deutsch; para [46, 137, 148, 149]; Fig. 1, 2, 3, 23-26; capable of storing/holding individual live cells...well’s orthogonal wall 55 facilitates and holds the cell within the well), 
the observation section is configured to make an observation of a temporal event resulting from cell contact in the cell arrangement section (Deutsch; para [137, 138, 143];  Fig. 16-18; observe, study and trace cell-cell interactions, fluorescent image of interacting cell couple…the transparency of the cell chip enables viewing of the cells where the detection device 39 (fluorescence detection) provides data required for image analysis), 
immune cells and cancer cells are introduced into the cell arrangement section in contact with each other (Deutsch; para [133, 137, 143]; to accommodate with more cells 3 per well 2, when, for example, cell-cell interaction is under investigation…The ITICBP device uniquely enable to observe, study and trace cell-cell interactions…interaction between a killer (effector cell) and a target cell; examiner indicates that Deutsch teaches that the cells may be tumor cells and “killer cells” are a known immune cell type What type of cells and how they interact with the device is related to intended use as the cells are not positively recited as part of the device), 
the observation section is configured to observe interaction between the immune cells and the cancer cells (Deutsch; para [143]; Fig. 16-18; The ITICBP device uniquely enable to observe, study and trace cell-cell interactions. How the observation section is used is a matter of intended use), and 
the analysis section is configured to analyze the temporal event resulting from the interaction between the immune cells and the cancer cells by forming a region of interest in which the temporal event has been observed (Deutsch; para [236]; central computer 61 controls all of the test sequence of events, controls the sub systems, acquires data from cells and their surroundings in the ITICBP wells, performs data management and communication, and data analysis; examiner indicates that the central computer taught by Deutsch analyzes the temporal event because the observation section captures the cell-cell interaction and the central computer processes and analyzes the data) and a cumulative movement distance of the cells (Deutsch; para [151, 157, 412]; Fig. 30; more than one individual cell 3 per well 2 for the examination of cell-cell interaction…electrical signals provided to the microelectrodes 11 may be used to induce electric field that attract and repel the cells alternatively and thus position them in a precise location within the wells 2).
Deutsch does not teach determining the cumulative movement distance of the cells in the region of interest. 
However, Love teaches an analogous art of analyzing interactions between target and effector cells (Love; Abstract) wherein the analysis section (Love; para [47]; software recognizes wells where killing took place; examiner notes that software requires the use of a processor or controller thus the central computer of Deutsch can be modified to comprise the software taught by Love) determines a cumulative movement distance of the cells in the region of interest (Love; para [41]; monitor the kinetics of target lysis by tracking fluorescence increase/decrease in independent channels of the fluorescent microscope).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the analysis section of Deutsch to determine the cumulative movement distance of the cells in the region of interest as taught by Love, because Love teaches that measure individual cell interactions between the human immune system and pathogens of interest (Love; para [25]). 
Note: The instant claims contain a large amount of functional language (ex: "configured to…" recited in claim 1; “that adds…” recited in claim 2). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Deutsch teaches the cell observation device according to claim 1, comprising: 
a drug addition section that adds a drug to the cell introduction section and/or the cell arrangement section (Deutsch; para [264, 406]; binding characters or metabolic behavior which might be induced by incorporation of biologically active molecules, e.g. antibodies, antigens, drugs, onto the surface of TCC’s wells).  The examiner indicates that the cells are introduced on the TCC’s surface and is discussed above in claim 1.  The addition of the drugs is, also, on the surface of the TCC’s wells. 
Regarding claim 3, Deutsch teaches the cell observation device according to claim 1, wherein the temporal event arising from the cell contact is selected from a group including movement of cells, variation in moving speed of cells, variation in form of cells, secretion release of cells, predation of cells, cell death, cell growth, variation in intensity of fluorescence from cells, variation in distance between cells, generation of intracellular granules, and localization of intracellular granules (Deutsch; para [45]; means to measure and assess cell morphology, cell activity, cell physiology, cell metabolism, cell affinity).
Regarding claim 4, Deutsch teaches the cell observation device according to claim 1, wherein the temporal event arising from the cell contact is observed by use of an image selected from a group including a bright field image, a phase difference image, a fluorescent image, and a refractive index image (Deutsch; para [142, 143]; Fig. 12-1; ITICBP device may exhibit transparent and fluorescent images).
Regarding claim 6, Deutsch teaches the cell observation device according to claim 1, wherein the cell arrangement section has a plurality of wells, and one or a plurality of the immune cells are arranged in each of the wells (Deutsch; para [133]; cells such as lymphocytes in the blood, T jurkat cells line, lymph node cells, tumor cells may be selected).  The examiner indicates that the lymphocytes in the blood will be interpreted as immune cells. 
Regarding claim 7, Deutsch teaches the cell observation device according to claim 6, wherein one or a plurality of the cancer cells are arranged in the well (Deutsch; para [133]; cells such as lymphocytes in the blood, T jurkat cells line, lymph node cells, tumor cells may be selected).  The examiner indicates that the tumor cells will be interpreted as cancer cells.
Regarding claim 10, Deutsch teaches the cell observation device according to claim 1, wherein observing interaction between the immune cells and the cancer cells includes obtaining a plurality of images of the region of interest and wherein the cumulative movement distance is determined from the plurality of images of the region of interest.

Other References Cited
Examiner indicates that Gurney et al (US 20140186380 A1; hereinafter “Gurney”) teaches the immune system is a highly complex system made up of a great number of cell types, including, T-cells, B-cells, natural killer cells, antigen-presenting cells, dendritic cells, monocytes, and macrophages (Gurney; para [3]), thus the examiner interprets the “killer cells” of Deutsch as the immune cells in claim 1. 

Response to Arguments
Applicant’s arguments filed, 1/24/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection. However, because the examiner has relied on the same prior art to reject the claims then the examiner will address applicants arguments.  Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the arguments presented on pages 6-7 of the Applicant’s response, Applicant argues that Deutsch does not teach “determining a cumulative movement distance of the cells in the region of interest”.  Examiner notes that Deutsch teaches a central computer controls all of the test sequence of events, controls the sub systems, acquires data from cells and their surroundings in the ITICBP wells ( para [236]) and the central control unit records the data of the cells which may move a cumulative distance in the region of interest (Deutsch; para [151, 157, 412]; Fig. 30; more than one individual cell 3 per well 2 for the examination of cell-cell interaction…electrical signals provided to the microelectrodes 11 may be used to induce electric field that attract and repel the cells alternatively and thus position them in a precise location within the wells 2).  Further, examiner indicates that the amended claim contains functional language (ex: is configured…").  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 
In the arguments presented on page 7 of the Applicant’s response, the applicant argues that the language “configured to…” imparts an actual configuration of a device.  Examiner agrees and notes that the structures claimed in claim 1 are taught by Deutsch such as the cell introduction section, cell arrangement section, observation section, and analysis section.  Specifically, the functional language does not add further structure, thus if the prior art teaches a structure performing the function the limitation is met. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798